DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 8/11/22 has been entered. No Claim has been amended. No claims have been canceled. No new claims have been added. Claims 1-20 are still pending in this application, with claims 1, 12 and 19 being independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-16, 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0066660 to Liang et al. (“Liang”).
As to claims 1 and 12, Liang discloses a method of training a conversational computing system [Liang Abstract, Figs. 1-5, pages 1-14], and a computing system, the method comprising: providing an initial query to a machine learning model previously trained to generate actions for responding to a query [paragraphs 0033, 0044, 0045]; receiving an initial plurality of candidate actions from the machine learning model based on the initial query [paragraphs 0044-0045]; presenting, via a training interface, the initial plurality of candidate actions [paragraphs 0044-0045]; recognizing, based on input provided by a human annotator via the training interface, a paraphrased query [paragraphs 0046, 0048]; providing the paraphrased query to the machine learning model [paragraphs 0046, 0048, 0182] ; receiving an updated plurality of candidate actions from the machine learning model based on the paraphrased query [paragraphs 0046, 0048, 0182]; presenting, via the training interface, the updated plurality of candidate actions [paragraphs 0046, 0048, 0182]; recognizing, based on input provided by the human annotator via the training interface, a selected candidate action of the updated plurality of candidate actions [paragraphs 0046, 0048, 0182]; and associating the selected candidate action with the initial query in a labeled data example [paragraphs 0046, 0048, 0065, 0193].  
As to claim 19, Liang discloses a method of training a conversational computing system [Liang Abstract, Figs. 1-5, pages 1-14], comprising: providing a query to a machine learning model previously trained to generate actions for responding to a query [paragraphs 0033, 0044, 0045]; receiving a plurality of candidate actions from the machine learning model based on the query [paragraphs 0044-0045], each of the plurality of candidate actions including a computer-executable plan defining a sequence of operations of the conversational computing system [paragraphs 0010, 0012, 0017, 0177, 0184-0190] in a data-flow programming language of the conversational computing system [paragraphs 0027-0028, 0062-0063]; presenting, via a training interface, the plurality of candidate actions [paragraphs 0044-0045]; recognizing, based on input provided by the human annotator via the training interface, a selected candidate action of the plurality of candidate actions [paragraphs 0046, 0048]; recognizing, based on input provided by the human annotator via the training interface, edits to the selected candidate action [paragraphs 0046, 0048, 0182]; and associating the selected candidate action, as edited, with the initial query in a labeled data example [paragraphs 0046, 0048, 0065, 0193].
As to claim 2, Liang discloses wherein the selected candidate action includes a computer-executable plan defining a sequence of operations of the conversational computing system [paragraphs 0010, 0012, 0017, 0177, 0184-0190].  
As to claim 3, Liang discloses wherein the computer-executable plan is in a data-flow programming language of the conversational computing system [paragraphs 0027-0028, 0062-0063].  
As to claims 4 and 16, Liang discloses wherein the training interface is configured for editing the computer-executable plan [paragraphs 0022, 0029, 0050, 0054, 0132, 0164].  
As to claim 5, Liang discloses wherein a computer-executable plan includes an automatically-generated variable representing a result of executing an operation in the computer-executable plan, wherein other operations in the computer-executable computing plan may refer to the automatically- generated variable [paragraphs 0017, 0065-66, 0132, 0135].  
As to claims 6 and 13, Liang discloses providing the labeled data example for retraining the machine learning model, wherein the labeled data example indicates the selected candidate action as an exemplary response to the initial query [paragraphs 0046, 0048, 0065, 0193].  
As to claims 7 and 14, Liang discloses associating the selected candidate action with the paraphrased query in another labeled data example [paragraphs 0046, 0048, 0065, 0193].  
As to claim 8, Liang discloses wherein the initial query is received from the human annotator via the training interface [paragraphs 0045, 0175-0180].  
As to claim 9, Liang discloses wherein the initial query is an exemplary query from a historical interaction with a human user [paragraph 0048].  
As to claims 10, 18 and 20, Liang discloses wherein the machine learning model is configured to rank candidate actions, and wherein the initial plurality of candidate actions is a plurality of top-ranked candidate actions for the initial query, and the updated plurality of candidate actions is a plurality of top-ranked candidate actions for the paraphrased query [paragraphs 0046, 0132].  
As to claim 15, Liang discloses wherein the selected candidate action includes a computer-executable plan defining a sequence of operations of the computing system [paragraphs 0010, 0012, 0017, 0177, 0184-0190], and the computer-executable plan is in a data-flow programming language of the computing system [paragraphs 0027-0028, 0062-0063].
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0066660 to Liang et al. (“Liang”) in view of U.S. Patent Application Publication No. 2017/0169354  to Diamanti et al. (“Diamanti”).  
As to claims 11 and 17, Liang discloses the method of claim 1 and a computing system of claim 12 [See rejection of claims 11 and 17].
Liang does not expressly disclose wherein the machine learning model is configured to assess confidence values for candidate actions, and wherein the training interface is configured to present a confidence value for each candidate action of the initial plurality of candidate actions and for each candidate action of the updated plurality of candidate actions.   
In the same or similar field of invention, Diamanti discloses the feature of assess confidence values for candidate actions, and wherein the training interface is configured to present a confidence value for each candidate action of the initial plurality of candidate actions and for each candidate action of the updated plurality of candidate actions [Diamanti paragraphs 0006, 0038, 0063-0065].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liang to have above features as taught by Diamanti.  The suggestion/motivation would have been to provide the most accurate answer for the question/query using the confidence measure [Diamanti paragraph 0002, 0038].  

Response to Arguments
Applicant's arguments filed on 8/11/22 have been fully considered but they are not persuasive.
On page 9 of applicant’s remark, the applicant argues the following:
“Liang does not generate an initial set of candidate actions in response to an initial query, as Applicant’s claims recite”
“Liang does not teach or suggest that, after a user provides a paraphrased statement, the system generates an updated set of candidate actions.”
“Similarly, Liang does not teach or suggest that a human annotator may select one of these candidate actions for inclusion in a labeled data entry, which specifically associates the selected candidate action with the initial query (e.g., as opposed to only associating the selected action with the paraphrased query).”
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Liang discloses (on paragraphs 0045-0046) a previously trained, machine learning dialogue model selects a subset of utterances (same as receiving an initial query) for the domain to present the users. The users may be presented with a plurality of candidate dialogues for a domain that include utterances, responses, and annotations and the user may select a desired candidate dialogue (same as receiving an initial plurality of candidate actions based on an initial query). Further, the dialogue system may retrain the dialogue model based on the selected candidate dialogues that the users deem as most appropriate for the domain (same as human annotator may select one of these candidate actions for inclusion in a labeled data entry, which specifically associates the selected candidate action with the initial query). Further, Liang clearly discloses presenting to one or more human annotators,  a plurality of instances of the natural language dialogue for the domain, each instance of the natural language dialogue including the subset of utterances and the one or more user input responses to the subset of utterances [paragraph 0175]. The machine learning model is retrained based on the selected candidate dialogues received from the human users [paragraphs 0175-0182].  Thus, Liang clearly discloses all the limitation of claim 1 (and claim 12) including  a human annotator may select one of these candidate actions for inclusion in a labeled data entry, which specifically associates the selected candidate action with the initial query. 
On page 9-10 of applicant’s remark, the applicant argues the following:
“Furthermore, separately from the above, Applicant respectfully submits that Liang is not eligible as prior art under 35 U.S.C. 102(a)(1). The disclosure of Liang was made less than 1 year before the filing date of the present application, and the disclosure was made by a joint inventor (Jesse Rusak). In other words, Liang falls under the exception provided by 35 U.S.C. 102(b)(1)(A), stating that such a disclosure shall not be prior art as it was made by "the inventor or joint inventor." Applicant submits that the contributions of Percy Liang, David Hall, and Daniel Klein to the disclosure of Liang were that of co- inventors, and thus Jesse Rusak qualifies as an originator of the disclosure”
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Under AIA  the term “inventor” is defined as all the individuals inventing the subject matter similar to inventive entity.  Having a common inventor is not the test for the exception under 102(b)(1)(A).  Rather, the inventive entity of the reference needs to name the same (e.g. inventor) or it needs to be joint inventor (limited to only those included in the inventive entity of the application). Instant application has listed (Alan Xinyu) Guo and (Jesse Daniel Eskes) Ruska as inventors. The prior art reference to Liang has listed Liang, Hall, Rusak and Klein as inventors.  So, while there may have a common inventor (Ruska), the reference is not limited to joint inventors.  There are people listed as inventors on the reference that are not within the inventive entity of the instant application (e.g. Liang, Hall, Klein).  Therefore, the 102(b)(1)(A) exception does not apply.  Applicant’s representative states following in the remarks: “Applicant submits that the contributions of Percy Liang, David Hall, and Daniel Klein to the disclosure of Liang were that of co- inventors, and thus Jesse Rusak qualifies as an originator of the disclosure”. This does not establish that Rusak alone invented the subject matter that examiner is relying on the rejection. If the applicant wanted to invoke the exception,  the Applicant needs to file a 130(a) declaration explaining that Ruska solely invented the subject matter of the prior art reference being relied on in the rejection and explain why the other inventors are list on the application as inventors (e.g. they invented other stuff claimed in the application and not the subject matter of the reference being relied upon in the rejection). Please see MPEP 2153.02 for more information.  Also, during the interview (conducted on July 26, 2022), Examiner had provided a link to a training slides for “First Inventor to File (FITF): Declarations of Attribution or Prior Public Disclosure Under 37 CFR 1.130” and also provided references to examples on slides 36-38. Applicant is advised to review  the MPEP section 2153.02 and also the training slides. Thus, Liang is eligible as a prior art.  And, as explained above, Liang teaches all elements of claims 1 and 12. Thus, rejection is maintained. See prior art rejection for more detail. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 20200125801 to Beaver et al (Figs. 2-3 and corresponding paragraphs).  
U.S. Patent No. 11055355 to Monti et al (Figs. 2-4 and corresponding column).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652